884 F.2d 580
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Barbara J. TRISCH, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 88-1993.
United States Court of Appeals, Sixth Circuit.
Sept. 1, 1989.

Before RALPH B. GUY, Jr. and RYAN, Circuit Judges, and DAVID D. DOWD, Jr., District Judge.*
PER CURIAM.


1
Plaintiff Barbara J. Trisch appeals from the district court's affirmance of the Secretary's determination that plaintiff is entitled to social security disability benefits commencing on February 29, 1984, but not before that date.  Plaintiff contends that she has been disabled due to pain since approximately March 1982.  Based on our review of the record and consideration of the parties' appellate briefs and oral argument, we hold that the Secretary's determination that plaintiff was not disabled prior to February 29, 1984, is supported by substantial evidence for the reasons set forth in the district court's memorandum opinion and order dated August 31, 1988.  Accordingly, we AFFIRM the district court's grant of summary judgment for the Secretary.



*
 The Honorable David D. Dowd, Jr., United States District Judge for the Northern District of Ohio, sitting by designation